[LETTERHEAD OF KPMG LLP] June 30, 2015 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for Fox Chase Bancorp, Inc. and, under the date of March 6, 2015, we reported on the consolidated financial statements of Fox Chase Bancorp, Inc. as of and for the years ended December 31, 2014 and 2013, and the effectiveness of internal control over financial reporting as of December 31, 2014. On June24, 2015, we were dismissed. We have read Fox Chase Bancorp, Inc.’s statements included under Item 4.01 of its Form 8-K dated June30, 2015, and we agree with such statements except that we are not in a position to agree or disagree with Fox Chase Bancorp, Inc.'s statement that the change was recommended by the Audit Committee and approved by the Board of Directors and weare not in a position to agree or disagree with Fox Chase Bancorp, Inc.’s statements in Item 4.01 (b). Very truly yours, /s/ KPMG LLP
